Case 2:18-cv-00094-HCM-LRL Document 444 Filed 05/21/20 Page 1 of 2 PageID# 18179



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
         Plaintiff,                                    )
                                                       )
  v.                                                   )      Case No. 2:18cv00094-HCM-LRL
                                                       )
  CISCO SYSTEMS, INC.                                  )
                                                       )
         Defendant.                                    )

           DEFENDANT CISCO SYSTEMS, INC.’S MOTION FOR JUDGMENT
           ON PARTIAL FINDINGS PURSUANT TO FEDERAL RULE OF CIVIL
               PROCEDURE 52(c) AT THE CLOSE OF PLAINTIFF’S CASE

         Defendant Cisco Systems, Inc. (“Cisco”), by counsel, pursuant to Fed. R. Civ. P. 52(c),

  moves for entry of judgment in its favor on partial findings on the issues of direct infringement

  under 35 U.S.C. § 271(a) as to all asserted patents and induced infringement under 35 U.S.C.

  § 271(b) as to all asserted patents. Plaintiff Centripetal Networks, Inc. (“Centripetal”) has “been

  fully heard” on those issues, such that the Court may make findings and enter judgment against

  Centripetal on any or all of those issues now.

         The grounds for this Motion are more fully set forth in Cisco’s Memorandum in Support,

  which is filed herewith.

  May 21, 2020                                         CISCO SYSTEMS, INC.


                                                       By           /s/
                                                              Of Counsel
  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutmansanders.com
Case 2:18-cv-00094-HCM-LRL Document 444 Filed 05/21/20 Page 2 of 2 PageID# 18180



  Neil H. MacBride, VSB No. 79883
  DAVIS POLK & WARDWELL LLP
  901 15th Street, NW
  Washington, DC 20005
  Telephone: (202) 962-7000
  Facsimile: (202) 962-7111
  neil.macbride@davispolk.com

  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (admitted pro hac vice)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  DUANE MORRIS, LLP
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  DUANE MORRIS, LLP
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com

  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  DUANE MORRIS, LLP
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4150
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com

  Counsel for Defendant Cisco Systems, Inc.




                                                2
